Citation Nr: 0948058	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
prior to October 7, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to May 
1947.  The Veteran was a prisoner of war (POW) during World 
War II.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision in which the RO denied the 
Veteran's claim for a TDIU and proposed to find the Veteran 
incompetent.  Subsequently, in a September 2003 rating 
decision, the RO determined that the Veteran was incompetent.  
In August 2003, the Veteran filed a notice of disagreement 
(NOD) as to the denial of a TDIU.  A statement of the case 
(SOC) was issued in September 2003, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2003.

In November 2003, the Veteran and his wife testified during a 
hearing before RO personnel; a transcript of the hearing is 
of record.

In November 2004, a Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) 
and 38 C.F.R. § 20.900(c) (2009).

Also in November 2004, the Board remanded the claim for a 
TDIU to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include obtaining 
additional medical records and an examination with an opinion 
as to whether the Veteran is unemployable due to service-
connected disabilities and further notice to the appellant.  
After accomplishing some of the requested action, in a 
February 2005 rating decision issued in March 2005, the AMC 
granted service connection and assigned an initial 10 percent 
rating for first degree AV block, right bundle branch block 
and left anterior hemiblock (heart disorder), and awarded a 
TDIU and basic eligibility to Dependents' Educational 
Assistance, each effective October 7, 2004.  Later in March 
2005, the Veteran filed an NOD with the assigned effective 
date for a TDIU (which, given the matter previously on 
appeal, the Board has construed as a claim for a TDIU prior 
to October 7, 2004, rather than purely an earlier effective 
date claim), as well as with the effective date assigned for 
the award of service connection for his heart disorder.  An 
SOC was issued in August 2005 in which the RO affirmed the 
assigned effective date of October 7, 2004 for a TDIU, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) later the same 
month.

In May 2007, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance the appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

Also in May 2007, the Board remanded to the RO, via the AMC, 
the TDIU claim for further action, to include additional 
development of the evidence, as well as a claim for an 
earlier effective date for the award of service connection 
for a heart disorder so that an SOC could be issued regarding 
that claim.  After an SOC was issued on the heart disorder 
claim and the requested development completed on the TDIU 
claim, the AMC continued the denial of the TDIU claim (as 
reflected in a May 2009 supplemental SOC (SSOC)) and returned 
that matter to the Board for further consideration.  As the 
Veteran did not perfect his appeal as to the claim for an 
earlier effective date for his heart disorder, the only issue 
now before the Board is that set forth on the title page.

The Board notes that the Veteran's original VA claims file 
has been lost, and that the current file is a rebuilt one.  

As a final preliminary matter, the Board notes that in a 
November 2009 post-remand brief, the Veteran's representative 
raised the issue of a higher rating for generalized anxiety 
disorder.  It does not appear that this claim has yet been 
addressed by the RO.  As such, this matter is not properly 
before the Board, and is thus referred to the RO for 
appropriate action.  





FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran filed an original claim for compensation 
benefits (to include service connection for psychiatric 
disability and stomach problems/ulcers) on July 23, 2002.

3.  By rating excision dated in April 2003, the RO awarded 
service connection for generalized anxiety disorder (rated as 
50 percent disabling) and residuals of duodenal bulb 
deformity (rated as 10 percent disabling), each effective 
July 23, 2002.  As medical evidence indicates that both of 
these disabilities were incurred as a POW, the combined 
rating for these disabilities(considered a single disability) 
is 60 percent from July 23, 2002.  

4.  After initially requesting increased compensation based 
on unemployability in April 2003 (and continuous prosecution 
of claims seeking the maximum benefit), the RO ultimately 
granted service connection for a cardiovascular disability 
(rated as 10 percent disabling) and awarded a TDIU, each 
effective October 7, 2004.  

5.  The weight of the competent, probative evidence indicates 
that, at the time he filed the original claim for benefits in 
July 2002, the Veteran's generalized anxiety disorder as 
likely as not prevented him from obtaining and retaining 
substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU were met as of  July 23, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to the 
fullest extent possible under the law, the Board finds that 
all necessary notification and development action on the 
claim has been accomplished. 

II.  Background 

The Veteran filed an original claim for compensation benefits 
(to include service connection for psychiatric disability and 
stomach problems/ulcers) on July 23, 2002.

A  January 2003 VA examination report reflects a comment that 
the Veteran was unemployable due to cognitive deficits.  The 
source of the cognitive deficits, including whether such were 
due to his service-connected generalized anxiety disorder, 
was not indicated.  

In April 2003, the RO awarded service connection for 
generalized anxiety disorder (rated as 50 percent disabling) 
and residuals of duodenal bulb deformity most likely 
secondary to duodenal ulcer symptoms (rated as 10 percent 
disabling), each effective July 23, 2002.  Later that month, 
the Veteran submitted an application for increased 
compensation based on unemployability.

In n August 2003 letter, friends of the Veteran noted that 
the Veteran retired in 1987 because of constant nervousness 
and anxiety which made working with people in his charge an 
intolerable situation.  They also reported that since his 
retirement the Veteran had become even more anxious.

A December 2003 VA examination report reflects the opinion 
that the Veteran was unable to maintain gainful employment 
due to his general physical and cognitive decline, and not to 
his service-connected psychiatric disability.  In an October 
2004 opinion a VA nurse practitioner suggests that the 
Veteran's service-connected generalized anxiety disorder 
renders him unable to work.

In February 2005, the RO awarded service connection for a 
cardiovascular disability (rated as 10 percent disabling) and 
awarded a TDIU, each effective October 7, 2004.  

In April 2009, the Veteran was afforded a VA examination to 
obtain a medical opinion as to whether his service-connected 
disabilities rendered him unable to obtain or retain 
substantially gainful employment prior to October 7, 2004.  
After a review of the records and examination of the Veteran, 
the examiner determined that the Veteran had dementia and 
generalized anxiety disorder.  The examiner opined that the 
dementia and generalized anxiety disorder, apart from age, 
were significant enough that the Veteran would not be 
considered capable of employment in any capacity on either a 
full time or a part time basis.  The examiner also opined 
that the Veteran's generalized anxiety disorder alone was at 
least as likely as not responsible for the Veteran's 
inability to retain gainful employment since "May of 1968."  
The Board notes that a reading of the entire report suggests 
that this is a typographical error and that the examiner was 
opining that the Veteran was unemployable as a result of 
generalized anxiety disorder since May 1988, the month and 
year the Veteran told the examiner he retired.  The examiner 
also commented that given the extent of the Veteran's 
dementia, it was not possible to distinguish the symptoms and 
effects of nonservice-connected dementia and service-
connected generalized anxiety disorder.  




III.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the disability 
percentage requirements above, multiple disabilities incurred 
as a POW will be considered as one disability.  38 C.F.R. 
§ 4.16(a).    

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

Considering the entire record in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence supports the assignment of a 
TDIU as of the date of the Veteran's original claim for 
compensation benefits in July 2002.

In an August 2005 SOC, the RO explained that the February 
2005 award of a TDIU was based on the date of award of 
service connection for cardiovascular disability.  However, 
the Board finds that the  minimum percentage requirements, 
set forth in 38 C.F.R. § 4.16(a), for consideration of a 
TDIU, were met as of July 23, 2002-the effective date of the 
award of service connection for generalized anxiety disorder 
(rated as 50 percent disabling) and residuals of duodenal 
bulb deformity (rated as 10 percent disabling).  The Veteran 
was not service-connected for any disability prior to that 
date.  These disabilities combine for a 60 percent rating.  
See 38 C.F.R. § 4.25 (2009).  As January 2003 VA examination 
reports indicate that these two disabilities were incurred as 
a POW, these disabilities are considered as a single 
disability, rated as 60 percent disabling, for the purpose of 
38 C.F.R. § 4.16(a).  

Moreover, the record includes competent, probative evidence 
to support a finding that the Veteran's service-connected 
disabilities-in particular, his generalized anxiety 
disorder-rendered him unemployable at the time he filed his 
July 2002 claim for compensation benefits.  

At the outset, the Board acknowledges the December 2003 
statement in which a VA examiner opined that the Veteran was 
not unemployable due to his service-connected psychiatric 
disability and instead was unable to maintain gainful 
employment due to his general physical and cognitive decline.  
However, as the examiner did not explain what specific 
physical and cognitive disabilities prevented employment and 
how these were not related to service-connected disabilities, 
the Board finds that this opinion is entitled to little 
probative weight.

By contrast, the Board accords great probative value to the 
opinion of the April 2009 VA examiner-that it is impossible 
to distinguish symptoms of the Veteran's dementia from those 
of his generalized anxiety disorder, and that, essentially, 
it is as likely as not that the Veteran's generalized anxiety 
disorder has rendered him unemployable since his 1988 
retirement.  As indicated, that opinion was based on full 
review of the pertinent records, examination and interview of 
the Veteran, and supported by stated rationale.  The Board 
also points out that the opinion is generally consistent with 
other medical comments of record, as reflected in the January 
2003 VA examination report and the October 2004 opinion from 
a VA nurse practitioner.  

Thus, the most probative opinion tends to support the claim. 
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  (stating that 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).  While the April 2009 
examiner was not definitive, he did express his opinion in 
terms sufficient to apply the benefit of the doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Given all of the above, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that a TDIU is warranted 
from July 23, 2002.  


ORDER

A TDIU, from July 23, 2002, is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


